—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldberg, J.), rendered July 9, 1992, convicting him of kidnapping in the second degree, robbery in the first degree, and robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
There is no merit to the defendant’s contention that the conviction of kidnapping in the second degree should be reversed because of the doctrine of merger. The restraint of the victim at gunpoint for over an hour, after the defendant committed a robbery and was attempting to escape but was hindered by the arrival of the police, constituted the discrete and independent crime of kidnapping in the second degree, and was not incidental to the robbery charge (see, People v Gonzalez, 80 NY2d 146; People v Smith, 47 NY2d 83; People v Addison, 151 AD2d 372).
The defendant’s challenge to the prosecutor’s remarks during summation is not preserved for appellate review and, in any event, is without merit.
Finally, the defendant’s sentence was not excessive. Rosenblatt, J. P., Ritter, Copertino and Florio, JJ., concur.